Fourth Court of Appeals
                                 San Antonio, Texas
                                         May 5, 2022

                                    No. 04-21-00265-CV

                 IN THE INTEREST OF B.M.S. AND J.R.S., CHILDREN

                From the 454th Judicial District Court, Medina County, Texas
                              Trial Court No. 18-11-25367-CV
                          Honorable Vivian Torres, Judge Presiding


                                       ORDER
Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Liza A. Rodriguez, Justice

       The panel has considered the appellant’s motion for reconsideration, and the motion is
hereby DENIED.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court